DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Specification
The disclosure is objected to because of the following informalities: Attorney ref. No. recited in para [0002].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 4-10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims  1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential step(s), such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step(s) includes unknown outcome of the 
The dependent claims not specifically addressed are being rejected for incorporate the deficiency of the claim it is depend on as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McClenahan et al (Patent No. US 10,484,297, hereinafter McClenahan) in view of Lee et al (Pub No. US 2014/0095452, hereinafter Lee).
Lee is cited in the IDS filed on 11/6/20200

	With respect to claim 1, McClenahan discloses a computer-executed method (Abstract) comprising: 
moving, to a destination container, a particular database from a source container (Col. 3, lines 1-20, Col. 4, lines 47-65, Col. 5,lines 5-15, Fig 1-4: moving a particular database of a particular client from source VCS--e.g. 1st generation VCS--representing a source container to a destination VCS—e.g. 2nd generation VCS-- representing a destination container by migration implementation); 
wherein the destination container is distinct from the source container  (Col. 4, lines 60-65, Col. 5,lines 5-15, Fig 1-4: the source VCS is different from the destination VCS ); 
in response to moving the particular database to the destination container: 
registering forwarding information with a database listener that is configured to receive connection requests to connect to the particular database at the source container (Col. 3, lines 28-45, Col 5, lines 5-20, Col. 6, lines 25-45, Fig 1-4: register the forward information with data listener, which is a network component configured to connect the database for network communication, such as such assigning network address with different settings for zero down time, which include forwarding information); 
wherein the forwarding information includes connection information for the particular database at the destination container (Col. 3, lines 50-65, Col 5, lines 5-20, Col. 6, lines 25-45, Fig 1-4: the forwarding information include the connection information for the database at the destine based on setting up destination insolated  virtual network IVN at the destination with respect to the system network); 
after moving the particular database to the destination container, the database listener receiving a particular connection request, from a particular user, to connect to the particular database at the source container (Col. 6, lines 5-27, Col. 7, lines 28-37, Col. 10, lines 35-60: after moving the database, receive a connection request from a user which maybe a computing user  or human user to connect to the database); and 
in response to receiving the particular connection request to connect to the particular database at the source container and based, at least in part, on the forwarding information, the database listener automatically forwarding particular information from the particular connection request  (Col. 4, lines 47-60, Col. 7, lines 28-37, Col. 10, lines 35-60, Col. 15. Lines 20-25: forwarding the request based on the forward information as configured); 
wherein the method is performed by one or more computing devices (Fig 1 & 7).
McClenahan does not explicit disclose the destination container is a destination container database, the particular database is a particular pluggable database, and the source container is a source container database as claimed.
However, Lee discloses process of moving a particular pluggable database from a source container database to a destination container database ([0006], [0021], [0027-0029], [0067], [0076-0079], Fig 3B-5: moving a pluggable database such as when performing either back up or recovery, which involving migrating the pluggable  database from one container database to another container database).   
(McClenahan, Col. 4, lines 47-53; Lee, [0006]).

	With respect to claim 8, McClenahan discloses one or more non-transitory computer-readable media storing one or more sequences of instructions that, when executed by one or more processors (Abstract, Fig 7), cause: 
moving, to a destination container, a particular database from a source container (Col. 3, lines 1-20, Col. 4, lines 47-65, Col. 5,lines 5-15, Fig 1-4: moving a particular database of a particular client from source VCS--e.g. 1st generation VCS--representing a source container to a destination VCS—e.g. 2nd generation VCS-- representing a destination container by migration implementation); 
wherein the destination container is distinct from the source container  (Col. 4, lines 60-65, Col. 5,lines 5-15, Fig 1-4: the source VCS is different from the destination VCS ); 
in response to moving the particular database to the destination container: 
registering forwarding information with a database listener that is configured to receive connection requests to connect to the particular database at the source container (Col. 3, lines 28-45, Col 5, lines 5-20, Col. 6, lines 25-45, Fig 1-4: register the forward information with data listener, which is a network component configured to connect the database for network communication, such as such assigning network address with different settings for zero down time, which include forwarding information); 
wherein the forwarding information includes connection information for the particular database at the destination container (Col. 3, lines 50-65, Col 5, lines 5-20, Col. 6, lines 25-45, Fig 1-4: the forwarding information include the connection information for the database at the destine based on setting up destination insolated  virtual network IVN at the destination with respect to the system network); 
after moving the particular database to the destination container, the database listener receiving a particular connection request, from a particular user, to connect to the particular database at the source container (Col. 6, lines 5-27, Col. 7, lines 28-37, Col. 10, lines 35-60: after moving the database, receive a connection request from a user which maybe a computing user or human user to connect to the database); and 
in response to receiving the particular connection request to connect to the particular database at the source container and based, at least in part, on the forwarding information, the database listener automatically forwarding particular information from the particular connection request  (Col. 4, lines 47-60, Col. 7, lines 28-37, Col. 10, lines 35-60, Col. 15. Lines 20-25: forwarding the request based on the forward information as configured). 
McClenahan does not explicit disclose the destination container is a destination container database, the particular database is a particular pluggable database, and the source container is a source container database as claimed.
([0006], [0021], [0027-0029], [0067], [0076-0079], Fig 3B-5: moving a pluggable database such as when performing either back up or recovery, which involving migrating the pluggable  database from one container database to another container database).   
Since (i) a database in a field of computing is merely a collection of data being stored and accessed electronically, and (ii) both McClenahan and Lee are  from the same field of endeavor as both are directed relocation of a database with near zero downtime, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teaching of McClenahan and Lee to incorporate the pluggable database and container databases of Lee into McClenahan for database moving as claimed. The motivation to combine is to provide a rapid deployment of database to a host quickly for near zero downtime service provision to users in a system (McClenahan, Col. 4, lines 47-53; Lee, [0006]).

With respect to claims 2 and 9, the combined teachings of McClenahan and Lee further disclose wherein: the forwarding information includes a host address and a port number; and the database listener automatically forwarding the particular information from the particular connection request comprises forwarding the particular information from the particular connection request to the port number on a host addressed by the host address (McClenahan, Col. 3, lines 50-65, Col 5, lines 5-20, Col. 7, lines 28-37, Col. 10, lines 35-60, Col. 15. lines 20-25, Fig 1-4; Lee, [0067-0070], [0076-0079]: the forwarding information include host address and port address as being configured, and the forwarding include forwarding the request information to the port and address for zero down time request processing).

With respect to claims 3 and 10, the combined teachings of McClenahan and Lee further disclose wherein: the database listener is a first database listener; and  the first database listener automatically forwarding the particular information from the particular connection request comprises forwarding the particular information from the particular connection request to a second database listener that is configured to receive connection requests to connect to the particular pluggable database at the destination container database (McClenahan, Col. 3, lines 15-30 & 55-65,  Col 5, lines 5-20, Col. 7, lines 28-37, Col. 10, lines 35-60, Col. 15. lines 20-25, Fig 1-4; Lee, [0067-0070], [0076-0079], Fig 3B-5: first database listener is merely a computing component that receives the request and forwarding the request to another computing component called the 2nd database listener,  which are being disclosed since the request is being received by one computing component as being forward to another computing component, such as forwarding application receive from one to another disclosed by McClenahan in Col. 10, lines 35-42).
With respect to claims 4 and  11, the combined teachings of McClenahan and Lee further disclose the second database listener: receiving the information from the particular connection request that was sent by the first database listener; and  in response to receiving the information from the particular connection request, automatically providing, to the particular user, a connection to the particular pluggable database at the destination container database (McClenahan, Col. 3, lines 15-30 & 55-65,  Col 5, lines 5-20, Col. 7, lines 28-37, Col. 10, lines 35-60, Col. 15. lines 20-25, Fig 1-4; Lee, [0067-0070], [0076-0079], Fig 3B-5: a computing component that corresponds to the 2nd database listener receives and provide a connection to a database in response to the forwarded request for zero down time request processing).
With respect to claims 5 and 12, the combined teachings of McClenahan and Lee further disclose after registering the forwarding information with the database listener that is configured to receive connection requests to connect to the particular pluggable database at the source container database: creating a tombstone record that records an identifier of the particular pluggable database; and based, at least in part, on the tombstone record, preventing a second pluggable database, that is in the source container database, from being assigned the identifier of the particular pluggable database (McClenahan, Col. 3, lines 15-30 & 55-65,  Col 5, lines 5-20, Col. 7, lines 28-37, Col. 10, lines 35-60, Col. 15. lines 20-25, Fig 1-6B; Lee, [0027], [0067-0070], [0076-0079], Fig 3B-5: creating tombstone record with unique identification of each database, and hence preventing another database with the same identifier in view of system configuration and implementation with different type of settings). 

With respect to claims 7 and 14, the combined teachings of McClenahan and Lee further disclose wherein: registering the forwarding information with the database listener comprises including the forwarding information in a registry for the database listener; the method further comprises: receiving a request to cease forwarding connection requests; and in response to receiving the request to cease forwarding connection requests, deleting the forwarding information from the registry  (McClenahan, Col. 11, lines 20-25, Col. 15, lines 60-65, Fig 6a-6B; Lee, [0067-0070], [0076-0079], Fig 3B-5: receive request to ease forwarding request, e.g. ease forward when shutting down the source container, deleting the forwarding information with connection medication disclosed by McClenahan).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168